J-A22013-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

CHRISTOPHER J. STUHL                              IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

VIVIAN W. STUHL

                            Appellant                 No. 1906 MDA 2013


              Appeal from the Order Entered September 24, 2013
                In the Court of Common Pleas of Berks County
                        Civil Division at No(s): 13-21562


BEFORE: PANELLA, J., SHOGAN, J., and FITZGERALD, J.*

JUDGMENT ORDER BY PANELLA, J.                         FILED MARCH 17, 2015


        Appellant, Vivian W. Stuhl (“Wife”), appeals pro se from the order

granting Appellee, Christopher J. Stuhl’s (“Husband”), request for relief

pursuant to the Protection From Abuse Act (“PFA”). After careful review, we

affirm.

        As we write primarily for the parties, we set forth only so much of the

factual and procedural history as is necessary for our discussion. Husband

filed for a temporary PFA order on September 9, 2013, alleging that Wife

had punched, slapped, and choked him the previous evening. Furthermore,

Husband alleged that Wife had threatened to stab him to death. After two

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A22013-14


continuances, Wife filed a counter-petition for PFA relief against Husband,

and Husband filed an additional petition seeking a PFA order on behalf of the

parties’ children against Wife.

        The PFA court held a hearing for a final PFA order on September 24,

2013.     Both parties were represented by counsel at the hearing.           At the

conclusion of the hearing, the PFA court granted Husband a final PFA order

against Wife, but denied the petitions filed on behalf of the parties’ children,

as well as Wife’s petition seeking a PFA order against Husband. Wife filed

this timely appeal pro se.

        On appeal, Wife contends that the PFA court erred in excluding the

testimony of witnesses that she had desired to call. See Appellant’s Brief, at

2. The PFA court notes that a review of the transcript does not reveal that

Wife ever requested the opportunity to present the testimony of anyone

other than herself.         After an independent review of the transcript, we

conclude that the PFA court is correct. At the close of the cross-examination

of Wife, the transcript reads as follows.

        [Husband’s counsel:]      That’s all I have your Honor.

        [Wife’s counsel:]         Nothing further.

        THE COURT:                Let me see counsel in the retiring room.

        (Whereupon, the Judge and counsel left for the retiring room for
        an off-the-record discussion.)

        (Whereupon, the proceedings were concluded.)




                                        -2-
J-A22013-14


N.T., PFA Hearing, 9/24/13, at 58.    A review of the rest of the transcript

does not reveal any request by Wife to present the testimony of any other

witness. Since the PFA court does not indicate that it made any such ruling,

and the record does not reveal any instance where the PFA court denied a

request to call another witness, we conclude that Wife’s sole issue on appeal

is meritless. See Pa.R.A.P., Rule 302(a).

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/17/2015




                                     -3-